          Case 2:21-cr-00073-PA Document 1 Filed 02/24/21 Page 1 of 7 Page ID #:1



 1

 2
                                                                    2/24/2021
 3
                                                                         JB


 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT

 9                        FOR THE CENTRAL DISTRICT OF CALIFORNIA

10   UNITED STATES OF AMERICA,                  No.     2:21-cr-00073-MWF
11                Plaintiff,                    I N F O R M A T I O N

12                v.                            [18 U.S.C. § 371: Conspiracy]
13   SHORESIDE ENTERPRISES, INC.,               [CLASS A MISDEMEANOR]
14                Defendant.

15

16          The Acting United States Attorney charges:
17                                    [18 U.S.C. § 371]
18   A.     INTRODUCTORY ALLEGATIONS
19          At times relevant to this Information:
20          1.    Defendant SHORESIDE ENTERPRISES, INC. (“SHORESIDE”) was a
21   Florida corporation located at 6345 Newton Circle in Tampa, Florida.
22   Defendant SHORESIDE distributed male sexual enhancement pills to
23   retail locations across the United States.
24          2.    Co-conspirator #1 was the owner and president of defendant
25   SHORESIDE.        Co-conspirator #1 was responsible for ordering male
26   sexual enhancement pills from defendant SHORESIDE’s suppliers.
27          3.    Co-conspirator #2 supplied male sexual enhancement pills to
28   defendant SHORESIDE.        Co-conspirator #2 owned and operated several
          Case 2:21-cr-00073-PA Document 1 Filed 02/24/21 Page 2 of 7 Page ID #:2



 1   businesses between 2011 and 2017 for the purpose of manufacturing and

 2   distributing male sexual enhancement pills that he marketed as herbal

 3   remedies but that in fact contained undisclosed Tadalafil, an active

 4   pharmaceutical ingredient.         Each of Co-conspirator #2’s pill

 5   businesses was located in the Central District of California.

 6          4.    Co-conspirator #3 worked for Co-conspirator #2 as an office

 7   assistant from approximately 2014 to 2017.

 8   B.     THE OBJECT OF THE CONSPIRACY

 9          5.    Beginning on a date unknown to the United States Attorney
10   and continuing to on or about February 17, 2017, in Los Angeles
11   County, within the Central District of California, and elsewhere,
12   defendant SHORESIDE, together with others known and unknown to the
13   Acting United States Attorney, including Co-conspirators #1, #2, and
14   #3, knowingly conspired to introduce and cause the introduction of
15   misbranded drugs into interstate commerce, in violation of Title 21,
16   United States Code, Sections 331(a), 352, 333(a)(1).
17   C.     MEANS BY WHICH THE OBJECT OF THE CONSPIRACY WAS TO BE
18          ACCOMPLISHED
19          6.    The object of the conspiracy was to be accomplished, in
20   substance, as follows:
21                a.    Co-conspirator #2 would import shipments of bulk
22   Tadalafil from suppliers in China.
23                b.    After Co-conspirator #2 received the bulk Tadalafil in
24   the Central District of California, he would cause the bulk Tadalafil
25   to be manufactured into pills that Co-conspirators #2 and #3 would
26   sell in packages whose labeling did not disclose the presence of
27   Tadalafil, and whose labeling falsely stated that no prescription was
28   necessary, even though the pills were in fact prescription drugs.
                                               2
       Case 2:21-cr-00073-PA Document 1 Filed 02/24/21 Page 3 of 7 Page ID #:3



 1                c.   Defendant SHORESIDE and Co-conspirator #1 would place

 2   orders for the misbranded pills with Co-conspirators #2 and #3.

 3                d.   Co-conspirator #3 would fulfill the orders placed by

 4   defendant SHORESIDE and Co-conspirator #1 by shipping the misbranded

 5   drugs from the Central District of California to defendant SHORESIDE

 6   and Co-conspirator #1 in Tampa, Florida.

 7                e.   When the FDA announced that a certain brand of Co-

 8   conspirator #2’s pills was tainted because the pills contained

 9   undeclared Tadalafil, defendant SHORESIDE and Co-conspirator #1 would

10   begin buying a replacement brand of pills, with an identical formula

11   (including Tadalafil) but different brand name, from Co-conspirators

12   #2 and #3.    For example:

13                     i.    After the FDA announced in December 2015 that Co-

14   conspirator #2’s white “X Again” pills were tainted because they

15   contained undisclosed Tadalafil, defendant SHORESIDE and Co-

16   conspirator #1 would begin buying a replacement brand of pills from

17   Co-conspirators #2 and #3, branded “X Monster,” which had the same

18   formula and price as the tainted “X Again” pills and similar labeling

19   that failed to disclose the presence of Tadalafil.

20                     ii.   After the FDA announced in August 2016 that Co-

21   conspirator #2’s gold “Master Zone” pills were tainted because they

22   contained undisclosed Tadalafil, defendant SHORESIDE and Co-

23   conspirator #1 would begin buying a replacement gold pill from Co-

24   conspirators #2 and #3, branded “Royal Master,” which had the same

25   formula and price as the tainted “Master Zone” pills and similar

26   labeling that failed to disclose the presence of Tadalafil.

27                     iii. After the FDA announced in August 2016 that Co-

28   conspirator #2’s silver “One More Knight” pills were tainted because
                                            3
          Case 2:21-cr-00073-PA Document 1 Filed 02/24/21 Page 4 of 7 Page ID #:4



 1   they contained undisclosed Tadalafil, defendant SHORESIDE and Co-

 2   conspirator #1 would begin buying a replacement silver pill from Co-

 3   conspirators #2 and #3, branded “Own the Knight,” which had the same

 4   formula and price as the tainted “One More Knight” pills and similar

 5   labeling that failed to disclose the presence of Tadalafil.

 6          7.    Defendant SHORESIDE and Co-conspirator #1 would resell and

 7   distribute the replacement pills to retail locations across the

 8   United States, despite knowing that the pills had the same formula

 9   and misleading packaging as the misbranded pills that the FDA had

10   declared were tainted.

11   D.     OVERT ACTS

12          8.    On or about the following dates, in furtherance of the
13   conspiracy and to accomplish its object, defendant SHORESIDE, and
14   others both known and unknown to the Acting United States Attorney,
15   including Co-conspirators #1, #2, and #3, committed various overt
16   acts within the Central District of California and elsewhere,
17   including, but not limited to, the following:
18          Overt Acts Nos. 1 Through 68:          On or about the following dates,
19   pursuant to orders made by defendant SHORESIDE and Co-conspirator #1,
20   Co-conspirators #2 and #3 shipped the following quantities of
21   misbranded pills from the Central District of California to defendant
22   SHORESIDE in Tampa, Florida:
23   //
24   //
25   //
26   //
27   //
28   //
                                               4
     Case 2:21-cr-00073-PA Document 1 Filed 02/24/21 Page 5 of 7 Page ID #:5



 1                                                  Pill Quantity
                                                                         Silver
 2                                                   Gold Pills:
     Overt                Invoice                                        Pills:
               Date                 White Pills:       “Master
 3    Act                   No.                                       “One More
                                     “X Again” &       Zone” &
                                                                      Knight” &
                                     “X Monster”        “Royal
 4                                                                     “Own the
                                                       Master”
                                                                        Knight”
 5     1     12/22/2015     3022         3,312             -              1,800
 6     2     12/29/2015     3027         2,880              -                -
       3       1/7/2016     3039                          600             3,240
 7     4      1/20/2016     3053         7,200              -                -
 8     5      1/26/2016     3056            -              -              2,040
       6       2/1/2016     3065            -            1,200            1,800
 9             2/3/2016     3068         2,640              -
       7                                                                     -
10     8       2/3/2016     3069            -            3,240             600
       9      2/10/2016     3080            -               -             2,840
11            2/24/2016     3005         2,640              -
      10                                                                  1,200
12    11       3/1/2016     5003         8,880            600             2,040
      12      3/11/2016     5016            -               -             1,800
13            3/23/2016     5029            -               -
      13                                                                  1,200
14    14      3/30/2016     5037            -            1,200            5,040
      15      4/14/2016     5051            -             600             2,840
15
      16      4/25/2016     5062         1,440              -             1,200
16    17      4/29/2016     5072         1,800              -                -
      18       5/9/2016     5079         1,200            600             2,640
17
      19      5/10/2016     5081         2,040           2,040             600
18    20      5/18/2016     5094            -               -             3,000
      21      5/25/2016     5102         1,200              -             1,890
19
      22       6/2/2016     5112         3,240            600             1,200
20    23      6/10/2016     5123          600               -             2,040
      24      6/13/2016     5125         1,800              -             1,800
21
      25       7/1/2016     5146         1,500            600             2,940
22    26       7/6/2016     5148         1,200            400                -
      27       7/8/2016     5153            -               -             2,520
23
      28      7/11/2016     5154         2,880              -                -
24    29      7/12/2016     5159            -             600             1,200
25    30      7/15/2016     5164         1,800           1,440               -
      31      7/20/2016     5173          600               -             1,440
26    32      7/26/2016     5180          300               -              200
27    33      7/26/2016     5181         3,240              -             1,200
      34       8/2/2016     5187            -               -             1,500
28    35       8/3/2016     5188            -            1,200               -
                                          5
          Case 2:21-cr-00073-PA Document 1 Filed 02/24/21 Page 6 of 7 Page ID #:6



 1                                                       Pill Quantity
                                                                              Silver
 2                                                        Gold Pills:
      Overt                    Invoice                                        Pills:
                    Date                 White Pills:       “Master
 3     Act                       No.                                       “One More
                                          “X Again” &       Zone” &
                                                                           Knight” &
                                          “X Monster”        “Royal
 4                                                                          “Own the
                                                            Master”
                                                                             Knight”
 5        36       8/4/2016      5192         3,000              -                -
 6        37       8/4/2016      5194            -               -             2,640
          38      8/12/2016      5202            -            2,040               -
 7        39      8/15/2016      5203         3,000              -             1,200
 8        40      8/26/2016      5221            -            1,200               -
          41       9/1/2016      5231         1,440              -                -
 9                 9/7/2016      5241         1,200              -
          42                                                                      -
10        43      10/6/2016      5259         1,200              -              720
          44     10/10/2016      5269         1,800              -                -
11               10/13/2016      5273         1,200              -
          45                                                                      -
12        46     10/14/2016      5278            -            1,200               -
          47     10/17/2016      5287         1,440            720                -
13               10/18/2016      5291            -               -
          48                                                                   1,700
14        49     10/19/2016      5295            -               -             1,440
          50     10/21/2016      5296            -               -              600
15
          51      11/2/2016      5322            -               -             1,100
16        52      11/7/2016      5333         1,800              -                -
          53     11/11/2016      5339          300               -                -
17
          54     11/14/2016      5343         1,440              -                -
18        55     11/17/2016      5345         1,800            600                -
          56     11/18/2016      5347            -               -             1,440
19
          57     11/23/2016      5360            -               -             1,200
20        58      12/2/2016      5367         1,200           1,200               -
          59       1/5/2017      5372            -               -             1,200
21
          60      1/13/2017      5389         2,400            300             1,200
22        61      1/17/2017      5399          600               -                -
          62      1/23/2017      5413           -              600             1,800
23

24
     //
25
     //
26
     //
27
     //
28
                                               6
     Case 2:21-cr-00073-PA Document 1 Filed 02/24/21 Page 7 of 7 Page ID #:7



 1                                                 Pill Quantity
                                                                         Silver
 2                                                   Gold Pills:
     Overt     Date       Invoic                                         Pills:
                                    White Pills:       “Master
 3    Act                  e No.                                      “One More
                                     “X Again” &       Zone” &
                                                                      Knight” &
                                     “X Monster”        “Royal
 4                                                                     “Own the
                                                       Master”
                                                                        Knight”
 5    63     1/27/2017     5425         3,000              -               600
 6    64      2/3/2017     5436         2,400           1,200                -
      65      2/7/2017     5443            -            1,440                -
 7    66     2/10/2017     5447         1,200              -              2,400
 8    67     2/14/2017     5464          900               -                 -
      68     2/17/2017     5468            -               -              1,200
 9

10
                                           TRACY L. WILKISON
11                                         Acting United States Attorney
12

13
                                           BRANDON D. FOX
14                                         Assistant United States Attorney
                                           Chief, Criminal Division
15
                                           MARK A. WILLIAMS
16                                         Assistant United States Attorney
                                           Acting Chief, Environmental and
17                                         Community Safety Crimes Section
18                                         MATTHEW W. O’BRIEN
                                           Assistant United States Attorney
19                                         Environmental and Community
                                           Safety Crimes Section
20

21

22

23

24

25

26

27

28

                                          7
